20200264
                                                                      FILED NOVEMBER 6, 2020
                                                                   CLERK OF THE SUPREME COURT
                                                                     STATE OF NORTH DAKOTA


                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2020 ND 230

In the Matter of the Vacancy in Judgeship No. 5, with Chambers in Cavalier
and Langdon, Northeast Judicial District

                                  No. 20200264

Per Curiam.

[¶1] On October 2, 2020, Governor Doug Burgum notified the Supreme Court
of the retirement of the Honorable Laurie A. Fontaine as Judge of the District
Court, with chambers in Cavalier and Langdon, Northeast Judicial District,
effective January 29, 2020. Judge Fontaine’s retirement creates a vacancy
under N.D.C.C. § 27-05-02.1.

[¶2] Under N.D.C.C. § 27-05-02.1, within 90 days of receiving notice of a
vacancy, this Court is required to review judicial vacancies and determine
whether the office is necessary for effective judicial administration. This Court
may, consistent with that determination, order a vacancy filled, order the
vacant office transferred to another judicial district in which an additional
judge is necessary, or abolish a vacant judicial office with or without a transfer.

[¶3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with
attorneys and judges and other interested persons in the East Central Judicial
District was posted October 8, 2020, on the website of the Supreme Court
regarding the vacancy created by Judge Fontaine’s resignation of Judgeship 5.
Notice was also electronically provided to all presiding judges of the state.
Written comments on the vacancy were received through October 28, 2020.
This procedure is sufficient for purposes of the consultation required under
N.D.C.C. § 27-05-02.1.

[¶4] Comments were received in favor of retaining this judgeship in its
current location from state legislators, attorneys, county commissioners, Dean

                                        1
of the UND School of Law, judges, law enforcement, and social services
personnel. No comments or petitions were received to relocate this vacancy. A
report containing population and caseload trends, and other criteria identified
in Section 4, N.D. Sup. Ct. Admin. R. 7.2, was filed October 22, 2020, by the
Northeast Judicial District. The State Court Administrator provided weighted
caseload statistics through September 2020. The report shows that the two-
year average need for judicial officers in the Northeast Judicial District
decreased slightly from 5.57 in 2018-2019 to 5.41 in 2019-2020. The report
reflects a district overage of 0.43 judicial officers based on the 2019-2020 two-
year average.

[¶5] The Northeast Judicial District is comprised of Benson, Bottineau,
Cavalier, McHenry, Pembina, Pierce, Ramsey, Renville, Rolette, Towner and
Walsh counties, with judges chambered in Bottineau, Cavalier and Langdon,
Grafton, and Rugby, and two judges chambered in Devils Lake. This district
does not have a judicial referee. According to the district’s report, Judgeship
No. 5 is responsible for all caseload within Cavalier and Pembina Counties and
also is primarily assigned to cases in Walsh County. The population of the
counties in the Northeast district remained fairly constant from 2017-2019.
The population of Cavalier, Pembina and Walsh counties are projected to
slightly decrease through 2019. The total case filings for the district is
projected to increase in 2020 over 2019. Caseload filings of felonies, infractions,
and administrative traffic increased. Caseload filings of contract collection,
forcible detainer, extradition, and misdemeanors decreased.

[¶6] Under the criteria of Section 4, N.D. Sup. Ct. Admin. R. 7.2, the Court
considered all submissions received by the Court and its own administrative
records on state-wide weighted caseload data.

[¶7] Based on the record before us, this Court determines the office is
necessary for effective judicial administration in the Northeast Judicial
District.




                                        2
[¶8] IT IS HEREBY ORDERED, that Judgeship No. 5 at Cavalier and
Langdon, Northeast Judicial District, be filled in the manner provided by
N.D.C.C. Chapter 27-25.

[¶9] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                   3